NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                  Submitted October 2, 2008*
                                   Decided October 2, 2008

                                             Before

                             JOEL M. FLAUM, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

No. 07‐3564

HELEN LARKIN‐GORDON,                                  Appeal from the United States District
     Plaintiff‐Appellant,                             Court for the Northern District of Illinois,
                                                      Eastern Division.
       v.
                                                      No. 05 C 6652
ORTHO‐MCNEIL‐JANSSEN
PHARMACEUTICALS, INC.,                                Robert W. Gettleman,
    Defendant‐Appellee.                               Judge.

                                           O R D E R

       After a regimen of the antibiotic Levaquin permanently injured Helen Larkin‐
Gordon—or so Larkin‐Gordon alleges—she sued its maker, Ortho‐McNeil‐Janssen
Pharmaceuticals, Inc., in federal court, invoking the diversity jurisdiction and claiming
negligence and strict products liability.  But the district court observed that this was the


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 07‐3564                                                                              Page 2

third lawsuit premised on Larkin‐Gordon’s injuries, and because her earlier
lawsuits—which named only the prescribing doctor as a defendant—demonstrated
discovery of her injury as early as 1999, Larkin‐Gordon was barred by Illinois’s two‐year
statute of limitations.  See 735 ILCS 5/13‐202, 5/13‐213(d).  Accordingly, the court granted
summary judgment in favor of Ortho‐McNeil‐Janssen.

         Larkin‐Gordon’s opening brief in this court presents an assortment of photographs,
testimonials, news articles, briefs from unrelated litigation, and a letter that concludes, “I
feel what you already have should be looked at again and I get a fair chance in presenting
my case.”  We sympathize with Larkin‐Gordon, but Federal Rule of Appellate Procedure
28(a) requires more, even from a pro se litigant.  See Anderson v. Hardman, 241 F.3d 544, 545
(7th Cir. 2001).  At a minimum, this court demands a cogent argument “consisting of more
than a generalized assertion of error, with citations to supporting authority.”  Id.  In her
reply brief, Larkin‐Gordon tries to remedy the problem by citing legal authority and
distilling her “strongest” argument—that Ortho‐McNeil‐Janssen “should not receive the
benefit of the statute of limitations time windows since they themselves did not warn of all
the effects of the medication from the start.”  That contention belongs in her opening brief,
though; arguments raised for the first time in a reply brief are waived.  See, e.g., Harper v.
Vigilant Ins. Co., 433 F.3d 521, 528 (7th Cir. 2005).

        Even if we could entertain Larkin‐Gordon’s argument, she would not prevail. 
Statutes of limitation are no less enforceable because some meritorious claims will fall by
the wayside.  “The theory is that even if one has a just claim it is unjust not to put the
adversary on notice to defend within the period of limitation and that the right to be free of
stale claims in time comes to prevail over the right to prosecute them.”  Order of R.R.
Telegraphers v. Ry. Express Agency, Inc., 321 U.S. 342, 349 (1944).

                                                                                  DISMISSED.